UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	October 31, 2015 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 10/31/15 (Unaudited) COMMON STOCKS (97.0%) (a) Shares Value Aerospace and defense (4.8%) Boeing Co. (The) 82,800 $12,260,196 Bombardier, Inc. Class B (Canada) 1,576,900 1,712,449 General Dynamics Corp. 95,400 14,174,532 Honeywell International, Inc. 82,730 8,544,354 L-3 Communications Holdings, Inc. 88,445 11,179,448 Northrop Grumman Corp. 115,400 21,666,350 Raytheon Co. 42,700 5,012,980 Spirit AeroSystems Holdings, Inc. Class A (NON) 101,100 5,332,014 TransDigm Group, Inc. (NON) 16,400 3,605,540 United Technologies Corp. 85,500 8,414,055 Airlines (1.0%) Alaska Air Group, Inc. 42,600 3,248,250 Southwest Airlines Co. 285,600 13,220,424 United Continental Holdings, Inc. (NON) 32,400 1,954,044 Auto components (1.1%) Delphi Automotive PLC (United Kingdom) 92,200 7,670,118 Goodyear Tire & Rubber Co. (The) 82,100 2,696,164 Lear Corp. 53,100 6,640,686 Magna International, Inc. (Canada) 79,800 4,207,854 Automobiles (0.4%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) 180,900 2,648,376 General Motors Co. 153,800 5,369,158 Banks (7.7%) Bank of America Corp. 1,287,442 21,603,277 Citigroup, Inc. 366,717 19,498,343 JPMorgan Chase & Co. 773,573 49,702,065 KeyCorp 207,800 2,580,876 PNC Financial Services Group, Inc. 75,400 6,805,604 Regions Financial Corp. 495,700 4,634,795 SunTrust Banks, Inc. 117,200 4,866,144 Wells Fargo & Co. 684,798 37,074,964 Beverages (1.8%) Coca-Cola Enterprises, Inc. 100,300 5,149,402 Dr. Pepper Snapple Group, Inc. 84,900 7,587,513 PepsiCo, Inc. 205,400 20,989,826 Biotechnology (4.2%) AMAG Pharmaceuticals, Inc. (NON) (S) 144,305 5,772,200 Amgen, Inc. 137,100 21,686,478 Biogen, Inc. (NON) 31,700 9,209,167 Celgene Corp. (NON) 148,200 18,185,622 Gilead Sciences, Inc. 194,400 21,020,472 United Therapeutics Corp. (NON) 25,500 3,739,065 Building products (0.4%) CaesarStone Sdot-Yam, Ltd. (Israel) 54,619 1,939,521 Fortune Brands Home & Security, Inc. 62,200 3,254,926 Masco Corp. 88,900 2,578,100 Capital markets (3.4%) Bank of New York Mellon Corp. (The) 137,400 5,722,710 Blackstone Group LP (The) 93,500 3,091,110 Carlyle Group LP (The) 263,379 4,935,722 Goldman Sachs Group, Inc. (The) 109,700 20,568,750 KKR & Co. LP 516,900 8,864,835 Morgan Stanley 372,600 12,284,622 State Street Corp. 133,100 9,183,900 Chemicals (1.9%) Axalta Coating Systems, Ltd. (NON) 122,400 3,381,912 Dow Chemical Co. (The) 220,543 11,395,457 E.I. du Pont de Nemours & Co. 102,600 6,504,840 LyondellBasell Industries NV Class A 81,000 7,525,710 Sherwin-Williams Co. (The) 17,100 4,562,793 Symrise AG (Germany) 37,859 2,494,512 Commercial services and supplies (0.5%) KAR Auction Services, Inc. 82,962 3,185,741 MiX Telematics, Ltd. ADR (South Africa) 152,333 857,635 Tyco International PLC 83,100 3,028,164 West Corp. 91,700 2,183,377 Communications equipment (1.8%) Cisco Systems, Inc. 799,100 23,054,035 QUALCOMM, Inc. 203,100 12,068,202 Consumer finance (1.0%) Capital One Financial Corp. 110,700 8,734,230 Discover Financial Services 185,000 10,400,700 Containers and packaging (0.4%) Berry Plastics Group, Inc. (NON) 90,235 3,022,873 Sealed Air Corp. 89,400 4,391,328 Diversified financial services (1.1%) Berkshire Hathaway, Inc. Class B (NON) 32,080 4,363,522 Capitol Acquisition Corp. III (Units) (NON) 179,750 1,799,298 Easterly Acquisition Corp. (Units) (NON) 736,300 7,517,623 Pace Holdings Corp. (Units) (NON) 360,718 3,787,539 Voya Financial, Inc. 105,600 4,284,192 Diversified telecommunication services (1.7%) AT&T, Inc. 313,352 10,500,426 Iridium Communications, Inc. (NON) (S) 321,548 2,639,909 Level 3 Communications, Inc. (NON) 39,700 2,022,715 Verizon Communications, Inc. 347,821 16,305,848 Electric utilities (0.9%) Edison International 91,100 5,513,372 Entergy Corp. 100,600 6,856,896 Exelon Corp. 204,200 5,701,264 Electronic equipment, instruments, and components (0.4%) CDW Corp. of Delaware 52,968 2,367,140 Corning, Inc. 325,200 6,048,720 Energy equipment and services (1.3%) Cameron International Corp. (NON) 102,300 6,957,423 Halliburton Co. 78,400 3,008,992 Nabors Industries, Ltd. 257,700 2,587,308 Schlumberger, Ltd. 159,924 12,499,660 Food and staples retail (3.1%) Costco Wholesale Corp. 62,000 9,803,440 CVS Health Corp. 231,110 22,829,046 Kroger Co. (The) 418,000 15,800,400 Wal-Mart Stores, Inc. 119,200 6,823,008 Walgreens Boots Alliance, Inc. 38,500 3,260,180 Food products (0.7%) Archer-Daniels-Midland Co. 98,200 4,483,812 Blue Buffalo Pet Products, Inc. (NON) (S) 129,218 2,318,171 JM Smucker Co. (The) 17,800 2,089,542 Pinnacle Foods, Inc. 105,400 4,646,032 Gas utilities (0.2%) UGI Corp. 91,500 3,355,305 Health-care equipment and supplies (1.1%) Abbott Laboratories 147,700 6,616,960 Medtronic PLC 81,523 6,026,180 St. Jude Medical, Inc. 132,700 8,467,587 Health-care providers and services (3.1%) Aetna, Inc. 68,700 7,885,386 AmerisourceBergen Corp. 66,000 6,369,660 Anthem, Inc. 50,300 6,999,245 Cardinal Health, Inc. 101,200 8,318,640 Cigna Corp. 47,600 6,380,304 Express Scripts Holding Co. (NON) 38,700 3,342,906 HCA Holdings, Inc. (NON) 121,600 8,364,864 UnitedHealth Group, Inc. 98,500 11,601,330 Health-care technology (0.1%) Press Ganey Holdings, Inc. (NON) (S) 33,475 1,049,107 Hotels, restaurants, and leisure (1.4%) Del Taco Restaurants, Inc. (NON) 78,800 924,324 Las Vegas Sands Corp. 117,200 5,802,572 McDonald's Corp. 73,800 8,284,050 Penn National Gaming, Inc. (NON) (S) 311,100 5,556,246 Wyndham Worldwide Corp. 47,100 3,831,585 Yum! Brands, Inc. 36,600 2,595,306 Household durables (0.3%) New Home Co., Inc. (The) (NON) (S) 200,147 2,864,104 WCI Communities, Inc. (NON) 102,100 2,439,169 Household products (0.7%) Procter & Gamble Co. (The) 172,500 13,175,550 Independent power and renewable electricity producers (0.3%) NRG Energy, Inc. 366,000 4,717,740 Industrial conglomerates (1.2%) Danaher Corp. 125,300 11,691,743 General Electric Co. 412,400 11,926,608 Insurance (2.8%) American International Group, Inc. 284,450 17,937,417 Assured Guaranty, Ltd. 122,700 3,366,888 Hartford Financial Services Group, Inc. (The) 165,600 7,660,656 Lincoln National Corp. 110,600 5,918,206 MetLife, Inc. 138,066 6,955,765 Prudential PLC (United Kingdom) 113,920 2,659,001 Travelers Cos., Inc. (The) 79,000 8,918,310 Internet and catalog retail (1.3%) Amazon.com, Inc. (NON) 19,200 12,017,280 Expedia, Inc. 45,400 6,188,020 FabFurnish GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) (F) (RES) (NON) 23 19 Global Fashion Holding SA (acquired 8/2/13, cost $1,535,904) (Private) (Brazil) (F) (RES) (NON) 36,256 929,276 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) (F) (RES) (NON) 23 19 New Middle East Other Assets GmbH (acquired 8/2/13, cost $12) (Private) (Brazil) (F) (RES) (NON) 9 7 Priceline Group, Inc. (The) (NON) 4,300 6,253,232 Internet software and services (3.2%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 38,600 3,235,838 Alphabet, Inc. Class A (NON) 2,600 1,917,214 Alphabet, Inc. Class C (NON) 50,894 36,175,959 eBay, Inc. (NON) 195,700 5,460,030 Facebook, Inc. Class A (NON) 109,300 11,145,321 Yahoo!, Inc. (NON) 89,800 3,198,676 IT Services (3.2%) Amdocs, Ltd. 53,700 3,198,909 Computer Sciences Corp. 138,900 9,249,351 DST Systems, Inc. 40,731 4,975,292 IBM Corp. 86,300 12,088,904 MasterCard, Inc. Class A 127,800 12,650,922 PayPal Holdings, Inc. (NON) 119,600 4,306,796 Visa, Inc. Class A 134,800 10,457,784 Xerox Corp. 475,800 4,467,762 Leisure products (0.2%) Hasbro, Inc. 30,900 2,374,047 MCBC Holdings, Inc. (NON) 39,865 525,022 Life sciences tools and services (0.2%) Agilent Technologies, Inc. 61,800 2,333,568 Waters Corp. (NON) 14,700 1,878,660 Machinery (0.9%) Caterpillar, Inc. 60,700 4,430,493 Deere & Co. (S) 92,800 7,238,400 Trinity Industries, Inc. 207,496 5,616,917 Media (3.4%) Comcast Corp. Class A 284,700 17,827,914 Discovery Communications, Inc. Class A (NON) (S) 100,000 2,944,000 DISH Network Corp. Class A (NON) 75,100 4,729,047 Omnicom Group, Inc. 63,800 4,779,896 Time Warner Cable, Inc. 37,500 7,102,500 Time Warner, Inc. 115,400 8,694,236 Time, Inc. 18,425 342,337 Twenty-First Century Fox, Inc. 182,800 5,610,132 Walt Disney Co. (The) (S) 117,300 13,341,702 Metals and mining (0.4%) Freeport-McMoRan, Inc. (Indonesia) 116,600 1,372,382 Nucor Corp. 104,100 4,403,430 United States Steel Corp. (S) 80,000 934,400 Multi-utilities (0.3%) Public Service Enterprise Group, Inc. 123,700 5,107,573 Multiline retail (1.3%) Dollar General Corp. 51,300 3,476,601 Kohl's Corp. 83,100 3,832,572 Macy's, Inc. 151,500 7,723,470 Target Corp. 127,300 9,825,014 Oil, gas, and consumable fuels (5.6%) Anadarko Petroleum Corp. 110,600 7,396,928 Apache Corp. 75,200 3,544,176 ConocoPhillips 97,800 5,217,630 Energy Transfer Partners LP 125,200 5,528,832 Enterprise Products Partners LP 146,800 4,056,084 EOG Resources, Inc. 53,100 4,558,635 Exxon Mobil Corp. 363,025 30,036,689 Green Plains Partners LP (NON) 297,487 4,393,883 Gulfport Energy Corp. (NON) 72,300 2,202,981 JP Energy Partners LP 133,500 1,068,000 Memorial Resource Development Corp. (NON) 465,175 8,228,946 Royal Dutch Shell PLC ADR Class A (United Kingdom) 110,336 5,788,227 Suncor Energy, Inc. (Canada) 150,600 4,477,338 Total SA ADR (France) (S) 218,149 10,521,326 Valero Energy Corp. 138,700 9,143,104 Personal products (1.2%) Avon Products, Inc. (S) 969,045 3,905,251 Coty, Inc. Class A 330,520 9,568,554 Edgewell Personal Care Co. 103,800 8,792,898 Pharmaceuticals (5.7%) Allergan PLC (NON) 21,219 6,545,425 Bristol-Myers Squibb Co. 92,400 6,093,780 Eli Lilly & Co. 103,400 8,434,338 Jazz Pharmaceuticals PLC (NON) 22,132 3,038,281 Johnson & Johnson 251,600 25,419,148 Merck & Co., Inc. 276,200 15,097,092 Mylan NV (NON) (S) 68,300 3,011,347 Perrigo Co. PLC 43,400 6,845,916 Pfizer, Inc. 799,826 27,050,115 Shire PLC ADR (United Kingdom) 28,900 6,561,745 Real estate investment trusts (REITs) (1.2%) Armada Hoffler Properties, Inc. (R) 531,044 5,703,413 Easterly Government Properties, Inc. (R) 536,744 9,382,285 Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) (S) 142,436 2,565,272 Kimco Realty Corp. (R) 118,500 3,172,245 Rayonier, Inc. (R) (S) 116,000 2,627,400 Real estate management and development (0.2%) Marcus & Millichap, Inc. (NON) 62,905 2,740,771 Road and rail (0.7%) Union Pacific Corp. 157,900 14,108,365 Semiconductors and semiconductor equipment (2.2%) Avago Technologies, Ltd. 30,300 3,730,839 Intel Corp. 481,600 16,306,976 Lam Research Corp. 48,200 3,691,638 Marvell Technology Group, Ltd. 237,100 1,946,591 Micron Technology, Inc. (NON) 276,800 4,583,808 NVIDIA Corp. 204,100 5,790,317 Texas Instruments, Inc. 108,500 6,154,120 Software (5.0%) Activision Blizzard, Inc. 224,800 7,814,048 Cadence Design Systems, Inc. (NON) 124,900 2,775,278 Electronic Arts, Inc. (NON) 120,600 8,691,642 Microsoft Corp. 904,100 47,591,824 Oracle Corp. 404,834 15,723,753 Red Hat, Inc. (NON) 43,100 3,409,641 Symantec Corp. 236,400 4,869,840 TiVo, Inc. (NON) 232,700 2,112,916 TubeMogul, Inc. (NON) (S) 212,140 2,535,073 Specialty retail (3.1%) American Eagle Outfitters, Inc. (S) 128,800 1,968,064 Bed Bath & Beyond, Inc. (NON) (S) 62,700 3,738,801 Best Buy Co., Inc. 183,300 6,420,999 Gap, Inc. (The) 137,400 3,740,028 Home Depot, Inc. (The) 151,300 18,706,732 Lowe's Cos., Inc. 178,900 13,208,187 Michaels Cos., Inc. (The) (NON) 189,178 4,422,982 Select Comfort Corp. (NON) 58,376 1,237,571 TJX Cos., Inc. (The) 85,100 6,228,469 Technology hardware, storage, and peripherals (5.7%) Apple, Inc. 657,969 78,627,296 EMC Corp. 455,900 11,953,698 HP, Inc. 337,992 9,112,264 NetApp, Inc. 56,300 1,914,200 Western Digital Corp. 96,700 6,461,494 Textiles, apparel, and luxury goods (0.8%) Coach, Inc. 76,900 2,399,280 NIKE, Inc. Class B 101,800 13,338,854 Tobacco (0.4%) Philip Morris International, Inc. 75,200 6,647,680 Total common stocks (cost $1,567,393,205) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 4,047 $4,235,712 American Tower Corp. $5.50 cv. pfd. (R) 37,928 4,117,559 Iridium Communications, Inc. 7.00% cv. pfd. 27,936 2,720,268 Total convertible preferred stocks (cost $10,633,400) SHORT-TERM INVESTMENTS (4.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.26% (d) 55,933,085 $55,933,085 Putnam Short Term Investment Fund 0.15% (AFF) 27,853,452 27,853,452 Total short-term investments (cost $83,786,537) TOTAL INVESTMENTS Total investments (cost $1,661,813,142) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,903,119,276. (b) The aggregate identified cost on a tax basis is $1,662,811,704, resulting in gross unrealized appreciation and depreciation of $398,900,057 and $120,112,736, respectively, or net unrealized appreciation of $278,787,321. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $929,321, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $15,773,109 $48,087,707 $36,007,364 $5,190 $27,853,452 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $55,933,085, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $54,757,764. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $67 to cover the settlement of certain securities. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $254,526,701 $— $929,321 Consumer staples 147,870,305 — — Energy 131,216,162 — — Financials 329,253,449 2,659,001 — Health care 273,344,588 — — Industrials 182,364,626 — — Information technology 411,864,111 — — Materials 47,495,125 2,494,512 — Telecommunication services 31,468,898 — — Utilities 31,252,150 — — Total common stocks Convertible preferred stocks — 11,073,539 — Short-term investments 27,853,452 55,933,085 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2015
